Name: Commission Regulation (EEC) No 1011/85 of 19 April 1985 amending Regulation (EEC) No 926/85 increasing to 600 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 4. 85 Official Journal of the European Communities No L 108/13 COMMISSION REGULATION (EEC) No 1011/85 of 19 April 1985 amending Regulation (EEC) No 926/85 increasing to 600 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 926/85 (4) opened a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the French intervention agency ; whereas, in a communi ­ cation of 11 April 1985, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 926/85 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 926/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 600 000 tonnes of common wheat to be exported to all third countries. 2. The regions in which the 600 000 tonnes of common wheat are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 926/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 100, 10 . 4 . 1985, p. 11 . No L 108/ 14 20. 4. 85Official Journal of the European Communities . ANNEX ' ANNEXI (tonnes) Place of storage Quantity Amiens 80 000 Chalons 63 000 Dijon 43 000 Lille 45 000 Nancy 35 000 Toulouse 30 000 Orleans 124 000 Paris 65 000 Ghent 61 000 Bordeaux 15 000'